 318DECISIONSOF NATIONAL LABORRELATIONS BOARDreceive a higher rate of pay than the other female employees in thedepartment, but less than the male employees therein. Neither hasthe power to hire or fire, or to make effective recommendations as topersonnel action. Both work along with the other employees in thedepartment. Their direction of these employees does not require theuse of independent judgment but involves merely the routine trans-mission of orders from higher supervision and the making of routineassignments. As Carboneau and Ablondi do not possess any of thestatutory indicia of supervisory authority, we hereby adopt the Re-gional Director's finding that they are not supervisors and his recom-mendation that the challenges to their ballots be overruled.Smith is classified by the Employer as foreman of the roller room.Smith works with the five other employees in this department andalso spends about half his time driving a truck. Smith receives ahigher hourly rate than other employees but is second in seniority.Instructions from the superintendent are relayed by Smith to theother employees. Smith exercises no independent judgment and doesnot have the power to hire or fire or to make effective recommenda-tions as to personnel action. Under the circumstances, we adopt theRegional Director's finding that Smith is not a supervisor and hisrecommendation that the challenge to Smith's ballot be overruled.[The Board directed that the Regional Director for the First Re-gion shall, within ten (10) days from the date of this Direction, openand count the ballots of Catherine Carboneau, Florence Ablondi,Clyde E. Smith, Jr., Ralph Piccirillo, and Edwin Rose, and cause tobe served upon the parties a supplemental tally of ballots, includingthe count of the ballots described above.]Ready Mixed Concrete&Materials,Inc.'andLocal#669, Con-creteProducts and Material Yard Employees,Petitioner.Case No. 11-RC-1169.December 4, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Jerry B. Stone, hear-ing officer. The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1:The Employer is a South Carolina corporation which wascharted and commenced business operations on November 1, 1957.'The Employer's name appears as corrected at the hearing:122 NLRB No. 43. READY MIXED CONCRETE & MATERIALS, INC.319During the 11 months elapsing bet`veen that date and the date of thehearing the Employer purchased sand, crushed stone, and cementvalued at approximately $154,000, all of which was purchased frompoints within the State of South Carolina. During that same periodthe Employer made sales within the State of South Carolina of ap-proximately $70,000 to various governmental agencies not otherwiseidentified, as well as sales in the amount of $2,492 to out-of-Statecontractors performing construction work in South Carolina. Duringthis period the Employer was engaged in a joint venture with VanSmith Building Materials Company, which joint venture was knownas Charleston Ready Mixed Concrete Company. The joint venturesupplied ready mixed concrete valued at approximately $154,000to general contractors engaged in the construction of an Air Forcebase near Charleston, South Carolina. The concrete had to meetGovernment specifications. The Employer's share of the joint ven-ture's revenues approximated $77,000. Its employees were engaged inthe joint venture's operations, but were carried on the Employer'spayroll. The Employer was reimbursed by the joint venture for thecost of wages paid to such employees. The parties stipulated the fore-going commerce facts are representative of the Employer's businessand its effect on commerce.In these circumstances the Board has determined that it will effec-tuate the policies of the Act to assert jurisdiction over the Employer.Ever since the enactment of the National Labor Relations Act in1935 the Board has consistently held to the position that it bettereffectuates the policies of the Act and promotes the prompt handlingof cases not to exercise its jurisdiction to the fullest possible extentunder the authority delegated to it by Congress. For the first 15 yearsthe Board exercised its discretion in this area on a case-by-case basis.In 1950 the Board first adopted certain jurisdictional standards de-signed to aid it in determining where to draw the dividing line be-tween exercised and unexercised jurisdiction. In 1954 the Board re-examined its jurisdictional policies in the light of its experienceunder the 1950 standards and revised its jurisdictional standards. Atthat time the Board noted that "further changes in circumstancesmay again require future alterations of our determinations one wayor another." 2 Consistent with this practice of periodic review of itsjurisdictional policies and as a direct consequence of the SupremeCourt's decision inGuss v. Utah Labor Relations Board 3denying tothe States authority to assert jurisdiction over enterprises over whichthe Board declines to. exercise its statutory jurisdiction, the Boardreexamined its existing jurisdictional policies and the standardsEdwin D. TVemgs8,an individual,d/b/a Coca-Cola Bottling Companyof Stockton,110 NLRB 840, 842.3353 U.S. 1. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough which such policies were implemented. As a result the Boardhas determined to revise its jurisdictional policies so that more indi-viduals, labor organizations, and employers may invoke the rightsand protections afforded by the statute. InSiemens Hailing Service 4the Board fully set forth the general considerations which persuadedit that this could best be accomplished by the utilization of revisedjurisdictional standards as an administrative aid in making its juris-dictional determinations. The Board has chosen this case to set forththe conditions under which it will. assert jurisdiction on the basis ofthe national defense operations of an enterprise.The Board has determined that it best effectuates the policies ofthe Act to assert jurisdiction over all enterprises, as to which theBoard has statutory jurisdiction, whose operations exert a substantialimpact on the national defense, irrespective of whether the enter-prise's operations satisfy any of the Board's other jurisdictionalstandards.In adopting this standard the Board has eliminated the require-ments that an enterprise's national defense operations must be di-rectly related to national defense, must be performed pursuant tocontracts or subcontracts with the Government, and must amount atleast to $100,000, a year.,' It has done so because it believes that ithas a special responsibility as a Federal agency to reduce the numberof labor disputes which might have an adverse effect on the Nation'sdefense effort. The Board believes that this responsibility can bestbe carried out by the more flexible standard announced herein.Application of this standard to the facts in this case warrants theBoard's assertion of jurisdiction herein over the Employer's opera-tions which affect commerce within the meaning of the Act. Throughits participation in the joint venture, Charleston Ready Mixed Con-crete Company, the Employer was instrumental in supplying sub-stantial quantities of ready-mixed concrete for use in the construc-tion of an Air Force base.The Board finds, therefore, that theEmployer's operations clearly exert a. substantial impact on nationaldefense.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act..4.The parties stipulated that the following employees employedat the Employer's Charleston, South Carolina, plant constitute a unit* 122 NLRB 81.5 Set forth inMaytag Aircraft Corp.,110 NLRB 594.0 CompareReady Mixed Concrete Company,110 NLRB 12:51 ;Inc.,112 NLRB 295. A. O. SMITH CORPORATION321appropriate for purposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees, including truckdrivers,but excluding all office clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.7[Text of Direction of Election omitted from publication.]T The parties stipulated that the dispatcher was the only supervisor outside of theEmployer's officers within the ,meaningof the Act.A. .O. SmithCorporationandUnited Electrical,Radio andMachine Workers of America,Local 1004andInternationalBrotherhood of ElectricalWorkers, Local1710,AFL-CIO,Partyto theContract.Case No. 21-CA-2851.December 5,1958DECISION AND ORDEROn May 8, 1958, Trial Examiner Martin S. Bennettissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engagingin certain unfairlabor practices in violation of Section 8(a) (1), (2) and (3) of theAct and recommending that theycease anddesist therefrom and takecertain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. The Trial Examiner further recom-mended that an allegation of an independent violation of Section8 (a) (1) of the Act by the Respondent be dismissed. Thereafter theRespondent and the General Counsel filed exceptions, and the Re-spondent filed a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and the brief, and the entire recordin thecase,and hereby adopts the findings, conclusions,and recom-mendations 1 of the Trial Examiner.'To the extent that the recommended remedy may be construed not to require re-imbursement to the original four employees at Anaheim for sums paid the IBEW sub-seduent to November 7, 1957,pursuant to the contract,we do not adopt it, and thoseemployees will be reimbursed for such sums.122 NLRB No. 49.505395-59--vol. 12222